DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been amended as per Applicant’s amendment filed on March 28, 2022.  Claims 1-9 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa (US 2015/0330931 A1, Published November 15, 2015).
As to claim 1, Fujikawa discloses an electrostatic sensor, comprising: 
a detection device configured to detect an electrostatic capacitance between an operated member having a plurality of detection areas and an electrode having areas associated with the detection areas respectively (Fujikawa at Figs. 1, 4, capacitive detectors 15); and 
a control device configured to determine whether an operation is performed to each of the detection areas based on whether a difference between the electrostatic capacitance and a reference electrostatic capacitance exceeds a threshold range 
to change the reference electrostatic capacitance based on a change in the electrostatic capacitance (Fujikawa at Fig. 2, steps S4-S5; Fig. 7), 
wherein the processor holds the reference electrostatic capacitance (Fujikawa at Fig. 2, step S6) in a case where different changes in the electrostatic capacitance are detected between the detection areas (Fujikawa at Fig. 2, steps S3-S5).
As to claim 2, Fujikawa discloses an electrostatic sensor, comprising: 
a detection device configured to detect an electrostatic capacitance between an operated member having a plurality of detection areas and an electrode having areas associated with the detection areas respectively (Fujikawa at Figs. 1, 4, capacitive detectors 15); and 
a control device configured to determine whether an operation is performed to each of the detection areas based on whether a difference between the electrostatic capacitance and a reference electrostatic capacitance exceeds a threshold range (Fujikawa at Fig. 2, step S2; Fig. 3, in particular; ¶ [0020] discloses “Furthermore, grip sensor 11 includes controller 17 which determines, at a preset timing, a reference value to be subtracted from values output from capacitive detectors 15, to determine whether the human body is in contact.”), and 
to change the reference electrostatic capacitance based on a change in the electrostatic capacitance (Fujikawa at Fig. 2, steps S4-S5; Fig. 7), 

As to claim 3, Fujikawa discloses the electrostatic sensor according to claim 2, wherein in a case where different changes in the electrostatic capacitance are detected between the detection areas (Fujikawa at Fig. 6), the control device holds the reference electrostatic capacitance (Fujikawa at Fig. 2, steps S3-S7).
As to claim 4, Fujikawa discloses the electrostatic sensor according to claim 1, being configured to be installed in a mobile entity (Fujikawa at Figs. 1, 4; ¶ [0008] a vehicle such as an automobile is ostensibly a mobile entity).
As to claim 5, Fujikawa discloses the electrostatic sensor according to claim 2, being configured to be installed in a mobile entity (Fujikawa at Figs. 1, 4; ¶ [0008] a vehicle such as an automobile is ostensibly a mobile entity).
As to claim 6, Fujikawa discloses a control device configured to control an operation of an electrostatic sensor equipped with an operated member having a plurality of detection areas (Fujikawa at Figs. 1, 4, grip 13 of steering wheel 12 having capacitive detectors 15), comprising: 
a reception interface configured to receive detection information corresponding to an electrostatic capacitance between the operated member and an electrode having areas associated with the detection areas respectively (Fujikawa at Figs. 1, 4, capacitive detectors 15 on grip 13); and 
a processor (Fujikawa at Figs, 1, 4, controller 17) configured to determine whether an operation is performed to each of the detection areas based on whether a difference between the electrostatic capacitance and a reference electrostatic capacitance exceeds a threshold range (Fujikawa at Fig. 2, step S2; Fig. 3, in particular; ¶ [0020] discloses “Furthermore, grip sensor 11 includes controller 17 which determines, at a preset timing, a reference value to be subtracted from values output from capacitive detectors 15, to determine whether the human body is in contact.”), and 
to change the reference electrostatic capacitance based on a change in the electrostatic capacitance (Fujikawa at Fig. 2, steps S4-S5; Fig. 7), 
wherein the processor holds the reference electrostatic capacitance (Fujikawa at Fig. 2, step S6) in a case where different changes in the electrostatic capacitance are detected between the detection areas (Fujikawa at Fig. 2, steps S3-S5).
As to claim 7, Fujikawa discloses a control device configured to control an operation of an electrostatic sensor equipped with an operated member having a 
a reception interface configured to receive detection information corresponding to an electrostatic capacitance between the operated member and an electrode having areas associated with the detection areas respectively (Fujikawa at Figs. 1, 4, capacitive detectors 15 on grip 13); and 
a processor (Fujikawa at Figs, 1, 4, controller 17) configured to determine whether an operation is performed to each of the detection areas based on whether a difference between the electrostatic capacitance and a reference electrostatic capacitance exceeds a threshold range (Fujikawa at Fig. 2, step S2; Fig. 3, in particular; ¶ [0020] discloses “Furthermore, grip sensor 11 includes controller 17 which determines, at a preset timing, a reference value to be subtracted from values output from capacitive detectors 15, to determine whether the human body is in contact.”), and 
to change the reference electrostatic capacitance based on a change in the electrostatic capacitance (Fujikawa at Fig. 2, steps S4-S5; Fig. 7), 
wherein the processor changes the reference electrostatic capacitance for one of the detection areas in a case where a change in the electrostatic capacitance involving a change in the reference electrostatic capacitance is detected for another one of the detection areas while it is determined that an operation is performed to the one of the detection areas (Fujikawa at Fig. 1-3 the right capacitive sensor 15 is analogous to another one of the detection areas, and the left capacitive sensor 15 is analogous to one of the detection areas.  Since the reference value is changed for both left and right capacitive sensors 15 (Fig. 2, steps S4-S5), it follows that “the control device changes 
As to claim 8, Fujikawa discloses a non-transitory computer-readable medium having stored a computer program adapted to be executed by a processor of a control device configured to control an operation of an electrostatic sensor equipped with an operated member having a plurality of detection areas; the computer program is configured to cause, when executed, the control device to: receive detection information corresponding to an electrostatic capacitance between the operated member and an electrode having areas associated with the detection areas respectively (Fujikawa at Figs. 1, 4, controller 17 and capacitive detectors 15); 
determine whether an operation is performed to each of the detection areas based on whether a difference between the electrostatic capacitance and a reference electrostatic capacitance exceeds a threshold range (Fujikawa at Fig. 2, step S2; Fig. 3, in particular; ¶ [0020] discloses “Furthermore, grip sensor 11 includes controller 17 which determines, at a preset timing, a reference value to be subtracted from values output from capacitive detectors 15, to determine whether the human body is in contact.”); 
change the reference electrostatic capacitance based on a change in the electrostatic capacitance (Fujikawa at Fig. 2, steps S4-S5; Fig. 7); and 

As to claim 9, Fujikawa discloses a non-transitory computer-readable medium having stored a computer program adapted to be executed by a processor of a control device configured to control an operation of an electrostatic sensor equipped with an operated member having a plurality of detection areas, the computer program is configured to cause, when executed, the control device to: receive detection information corresponding to an electrostatic capacitance between the operated member and an electrode having areas associated with the detection areas respectively (Fujikawa at Figs. 1, 4, controller 17 and capacitive detectors 15); 
determine whether an operation is performed to each of the detection areas based on whether a difference between the electrostatic capacitance and a reference electrostatic capacitance exceeds a threshold range (Fujikawa at Fig. 2, step S2; Fig. 3, in particular; ¶ [0020] discloses “Furthermore, grip sensor 11 includes controller 17 which determines, at a preset timing, a reference value to be subtracted from values output from capacitive detectors 15, to determine whether the human body is in contact.”); 
change the reference electrostatic capacitance based on a change in the electrostatic capacitance (Fujikawa at Fig. 2, steps S4-S5; Fig. 7); and 
change the reference electrostatic capacitance for one of the detection areas in a case where a change in the electrostatic capacitance involving a change in the reference electrostatic capacitance is detected for another one of the detection areas .

Response to Arguments
Applicant's arguments filed with respect to claims 1-9 have been fully considered but they are not persuasive.
Applicant contends that the Fujikawa reference does not disclose all limitation of claims 1 because “Since the zero point is not variable, FUJIKAWA is not able to ‘change the reference electrostatic capacitance based on a change in the electrostatic capacitance’” (emphasis omitted) (Applicant’s Response (AR) at p. 4).  
Examiner respectfully disagrees and submits that under the broadest reasonable interpretation (BRI) standard, Fujikawa discloses the claimed subject matter as articulated above in the substantive rejection of the claims.  
Also, with reference to claims 1, 6, 8, Applicant contends Fujikawa does not teach the claimed aspect of “holds the reference electrostatic capacitance” (AR at pp 4-5).  Examiner disagrees and submits that Step S6 in Fig. 6 of Fujikawa discloses “store 
With respect to claims 2, 7, and 9, Applicant contends that Fujikawa does not disclose the claimed aspect of “wherein the control device changes the reference electrostatic capacitance for one of the detection areas in a case where a change in the electrostatic capacitance involving a change in the reference electrostatic capacitance is detected for another one of the detection areas while it is determined that an operation is performed to the one of the detection areas” (AR at p. 5).  Examiner disagrees for the reasons stated above in the substantive rejection of the claims.
As a final matter, Examiner submits that to the extent that Applicant’s invention differs from the Fujikawa reference, such differences are not manifested in the claims as presently recited.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/30/2022